Citation Nr: 1736259	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-22 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1972 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was remanded by the Board for further development in December 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed, through his representative, that he was first diagnosed with sleep apnea just two or three years after service, in 1994 or 1995, after a contract sleep study ordered through the Muskogee, Oklahoma VA medical Center (VAMC).  See Informal Conference Report dated April 23, 2013.  That sleep study, he says, was performed at the Warren Clinic in Tulsa, Oklahoma.  See VA Form 21-4138, Statement in Support of Claim received April 23, 2013.  The Veteran also claims that he had another sleep study performed around 2002 or 2003 at the Muskogee Regional Medical Center.  See id.  The Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for records from the Muskogee Regional Medical Center and the Sleep Study Center on April 23, 2013.

VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A (a)(1), (b)(1) (West 2014).  A review of the Veteran's file does not reveal documentation of sufficient attempts having been made to obtain the aforementioned medical records on the Veteran's behalf.  Thus, the appeal must be remanded in order for such attempts to be made and documented in the Veteran's claim file.

Further, in May 2013, the Veteran was afforded a VA examination in relation to this claim for entitlement to service connection for sleep apnea.  The aforementioned medical records do not appear to have been considered by the VA examiner.  Once VA undertakes a duty to provide a medical examination, due process requires an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Here, the Board finds that the examiner's consideration of the above-mentioned medical records, if they exist, is essential for proper adjudication of this appeal.  Thus, if VA successfully obtains any additional medical records, an addendum VA examination opinion should be obtained, or, if necessary, another VA examination should be conducted. 

Accordingly, the case is REMANDED for the following action:

1.  Specifically request that the Veteran complete a new VA Form 21-4142 regarding any of his private treatment for his sleep apnea, including that from the following providers: the Warren Clinic in Tulsa, Oklahoma; the Muskogee Regional Medical Center; and the Sleep Study Center.  Please inform him that his previously completed and submitted medical authorization, dated April 23, 2013, allowing VA to obtain some of these treatment records, has since expired.  Please inform him that it is essential that he complete and return the new medical consent forms if he wishes VA's assistance in obtaining these additional records.  After obtaining new VA Form 21-4142s, attempt to obtain these private medical records.  If these records are unable to be obtained, appropriately notify the Veteran and his representative.  38 C.F.R. § 3.159 (e)(1).

2.  Obtain any of the Veteran's outstanding VA treatment records, including any for treatment provided from June 2012 to the present.

3.  After the development requested in 1 and 2 has been completed, and if any additional medical records or other relevant evidence is successfully obtained, return the Veteran's claims file to the VA examiner that conducted the May 2013 VA examination and ask the examiner to provide an addendum opinion.  If that VA examiner is not available, then forward the Veteran's claim file to an appropriate VA clinician to obtain the requested addendum medical opinion.  The complete claim file and a copy of this remand must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.

Specifically, the examiner is asked to review the claim file along with any additional treatment records obtained, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was incurred during, caused or aggravated by, or otherwise related to his period of active service.

In providing this opinion, the examiner must consider, among other things, the Veteran's service treatment records, including the complaints of difficulty sleeping and notes regarding the performance of a nasal turbinate cautery.  The examiner must also take into account the diagnoses of and treatment for sleep apnea as mentioned in the Veteran's VA treatment records.
The examiner must reconcile any evidence that is contrary to his/her medical opinion provided.  The examiner must be advised that there need not be a degree of medical certainty within the medical community in order to support a nexus finding.

The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner, and indicate whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

4.  After undertaking any other development deemed appropriate, readjudicate the issue of entitlement to service connection for sleep apnea.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




